DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 18 are objected to because of the following informalities:  the limitation ‘data base’ should be spelled as one word ‘database’.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Appl. Publ. No. 2022/0150352 by Engelke et al, hereinafter Engelke.
Regarding claim 1, Engelke discloses a system for providing a one number service in a telecommunications relay service (“TRS”) (paragraph: 0074), comprising: a TRS system for providing a transcription service to a user (i.e. a caller or calling party) of the TRS system during a phone call with a peer (i.e. called party or other party) (paragraph: 0107), wherein the TRS system includes a database (i.e. internal database) which stores a phone number and a virtual number of the user (paragraphs: 0079, 0085, 0092, 0107), wherein the phone number is assigned from a carrier of the user (i.e. voice number or cell number or phone number) and the virtual number (i.e. PIN) is assigned from a TRS provider to the user (paragraphs: 0085, 0092, 0107); and a communications device of the user (i.e. phone or cell phone) which includes a phone call unit associated with the phone number (paragraphs: 0083, 0084, 0087, 0085, 0092, 0107) and a TRS call unit (i.e. computer or phone or cell phone) associated with the virtual number (paragraphs: 0083, 0084, 0087, 0085, 0092, 0107), wherein when the user elects to use the one number service and places a call to a phone number of the peer using the TRS call unit, the TRS call unit is connected to the TRS system using the virtual number (paragraphs: 0085, 0092, 0107) and then, the TRS system is connected to a communications device (i.e. a phone) of the peer using the phone number of the user as a caller identification (“caller ID”) to be displayed on a communications device of the peer (i.e. called party) (paragraphs: 0122-0126).
Regarding claim 2, the system of claim 1, wherein Engelke discloses when the user elects to use the one number service and places a call to a phone number of the peer using the TRS call unit, the TRS system is operative to connect the TRS call unit of the user to the communications device of the peer by the steps of: receiving an invite message with the caller ID of the virtual number which is sent from the TRS call unit; retrieving from the database the phone number of the user associated with the virtual number of the user and converting the caller ID of the user from the virtual number of the user to the phone number of the user; and sending a call setup request with the caller ID of the user to the communications device of the peer such that the caller ID of the user is displayed on the communications device of the peer (paragraphs: 0079, 0085, 0092, 0107, 0122-0126).
Regarding claim 3, the system of claim 1, wherein Engelke discloses the TRS system further includes a number handling block to control the database and the caller ID of the user (paragraphs: 0085, 0092, 0107).
Regarding claim 4, the system of claim 3, wherein Engelke discloses after the TRS call unit is connected to the TRS system using the virtual number, the number handling block retrieves from the database the phone number of the user associated with the virtual number of the user, and then, the number handling block converts the caller ID of the user from the virtual number of the user to the phone number of the user (paragraphs: 0085, 0092, 0107, 0122-0126).
Regarding claim 5, the system of claim 1, wherein Engelke discloses to enable the one number service, the user sets up a call routing service with the carrier associated with the phone number of the user so that a call to the phone number of the user is re-directed to the TRS system for the user to receive the call through the TRS call unit of the communications device of the user instead of the phone call unit of the communications device of the user (paragraphs: 0079, 0085, 0092, 0107).
Regarding claim 6, the system of claim 5, wherein Engelke discloses when the user elects to use the one number service and the peer places a call to the phone number of the user using the communications device of the peer, the communications device of the peer is connected to the TRS system by the carrier of the user instead of connecting to the phone call unit of the communications device of the user, and then, the TRS system retrieves the virtual number of the user associated with the phone number of the user from the data base and is connected to the TRS call unit of the communications device of the user using the virtual number of the user (paragraphs: 0079, 0082, 0085, 0088, 0092, 0107).
Regarding claim 7, the system of claim 6, wherein Engelke discloses when the user elects to use the one number service and the peer places a call to the phone number of the user using the communications device of the peer, the TRS system is operative to connect the communications device of the peer to the TRS call unit of the user by the steps of: receiving a call setup request with the phone number of the user which is re-directed to the TRS system by the carrier of the user; retrieving from the database the virtual number of the user associated with the phone number of the user; and sending an invite message to the TRS call unit of the user (paragraphs: 0079, 0082, 0085, 0088, 0092, 0107).
Regarding claim 8, the system of claim 6, wherein Engelke discloses the TRS system further includes a number handling block to control the database, wherein after the communications device of the peer is connected to the TRS system, the number handling block retrieves from the database the virtual number of the user associated with the phone number of the user (paragraphs: 0085, 0092, 0107, 0122-0126).
Regarding claim 9, the system of claim 1, wherein Engelke discloses to enable the one number service, the user sets up a call routing service with the carrier associated with the phone number of the user so that a call to the phone number of the user is re-directed to the TRS system for the user to receive the call through the TRS call unit of the communications device of the user instead of the phone call unit of the communications device of the user, wherein the communications device of the user further comprises a unit for a short message service (“SMS”) or multimedia messaging service (“MMS”) (a SMS/MMS unit), wherein the SMS/MMS unit is configured to send a text message with the caller ID of the phone number of the user (paragraphs: 0087, 0122-0126).
Regarding claim 10, the system of claim 9, wherein Engelke discloses to enable the one number service, the user sets up a call routing service with the carrier associated with the phone number of the user so that a call to the phone number of the user is re-directed to the TRS system for the user to receive the call through the TRS call unit of the communications device of the user instead of the phone call unit of the communications device of the user (paragraphs: 0079, 0085, 0092, 0107).
Regarding claim 11, the system of claim 10, wherein Engelke discloses when the user elects to use the one number service and the peer places a return-call to the phone number of the user which is received from the text message of the user, the communications device of the peer is connected to the TRS system by the carrier of the user instead of connecting to the phone call unit of the communications device of the user, and then, the TRS system retrieves the virtual number of the user associated with the phone number of the user from the data base and is connected to the TRS call unit of the communications device of the user using the virtual number of the user (paragraphs: 0079, 0082, 0085, 0088, 0092, 0107, 0122-0135).
Regarding claim 12, the system of claim 11, wherein Engelke discloses when the user elects to use the one number service and the peer places a return-call to the phone number of the user which is received from the text message of the user, the TRS system is operative to connect the communications device of the peer to the TRS call unit of the user by the steps of: receiving a call setup request with the phone number of the user which is re-directed to the TRS system by the carrier of the user; retrieving from the database the virtual number of the user associated with the phone number of the user; and sending an invite message to the TRS call unit of the user (paragraphs: 0079, 0082, 0085, 0088, 0092, 0107, 0122-0135).
Regarding claim 13, the system of claim 1, wherein Engelke discloses the database further includes a caller ID type of the user to indicate whether the user elects to use the one number service or not (paragraphs: 0078, 0079, 0085, 0092, 0107).
Regarding claim 14, the system of claim 13, wherein Engelke discloses the TRS call unit is constructed to be connected to the TRS system using a data network and a Voice over Internet Protocol (VoIP), and the system further comprises a control connection between the TRS call unit and the database for the user to control and update the database (paragraphs: 0078, 0079, 0085, 0092, 0107).
Regarding claim 15, Engelke discloses a telecommunications relay service (“TRS”) system for providing a one number service (paragraph: 0074), comprising:
a database (i.e. internal database) which stores a phone number and a virtual number of a user (i.e. a caller or calling party) (paragraphs: 0078, 0079, 0085, 0092, 0107), wherein the phone number is assigned from a carrier of the user (i.e. voice number or cell number or phone number) and the virtual number (i.e. PIN) is assigned from a TRS provider to the user (paragraphs: 0079, 0085, 0092, 0107); and a number handling block to control the database and the caller ID of the user (paragraphs: 0085, 0092, 0107, 0122-0126), wherein when the user elects to use the one number service and places a call to a phone number of a peer (i.e. a called party) using a TRS call unit (i.e. computer or phone or cell phone) of a communications device of the user (paragraphs: 0083, 0084, 0087, 0085, 0092, 0107), the TRS call unit is connected to the TRS system using the virtual number and then, the TRS system is connected to a communications device of the peer (i.e. a phone) using the phone number of the user as a caller identification (“caller ID”) to be displayed on a communications device of the peer (i.e. called party) (paragraphs: 0122-0126).
Regarding claim 16, the TRS system of claim 15, wherein Engelke discloses when the user elects to use the one number service and places a call to the phone number of the peer using the TRS call unit, the TRS system is operative to connect the TRS call unit of the user to the communications device of the peer by the steps of: receiving an invite message with the caller ID of the virtual number which is sent from the TRS call unit; retrieving by the number handling block from the database the phone number of the user associated with the virtual number of the user and converting by the number handling block the caller ID of the user from the virtual number of the user to the phone number of the user; and sending a call setup request with the caller ID of the user to the communications device of the peer such that the caller ID of the user is displayed on the communications device of the peer (paragraphs: 0079, 0085, 0092, 0107, 0122-0126). 
Regarding claim 17, the system of claim 16, wherein Engelke discloses to enable the one number service, the user sets up a call routing service with the carrier associated with the phone number of the user so that a call to the phone number of the user is re-directed to the TRS system for the user to receive the call through the TRS call unit of the communications device of the user instead of the phone call unit of the communications device of the user (paragraphs: 0079, 0085, 0092, 0107).
Regarding claim 18, the system of claim 17, wherein Engelke discloses when the user elects to use the one number service and the peer places a call to the phone number of the user using the communications device of the peer, the communications device of the peer is connected to the TRS system by the carrier of the user instead of connecting to the phone call unit of the communications device of the user, and then, the number handling block of the TRS system retrieves the virtual number of the user associated with the phone number of the user from the data base and the TRS system is connected to the TRS call unit of the communications device of the user using the virtual number of the user (paragraphs: 0079, 0082, 0085, 0088, 0092, 0107).
Regarding claim 19, the system of claim 15, wherein Engelke discloses the database further includes a caller ID type of the user to indicate whether the user elects to use the one number service or not (paragraphs: 0078, 0079, 0085, 0092, 0107).
Regarding claim 20, the system of claim 19, wherein Engelke discloses the TRS system is constructed to be connected to the TRS call unit using a data network and a Voice over Internet Protocol (VoIP), and the TRS system further comprises a control connection between the TRS call unit and the database for the user to control and update the database (paragraphs: 0078, 0079, 0085, 0092, 0107).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. - 7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653